Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-24, filed 15 September 2020 are pending.
	Claims 1-24 are hereby examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claims 1 and 14 recite “NCIMB No. ____” where there should be accession numbers.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The claims are directed to plants or seed of lettuce variety Teton. The metes and bounds of this variety are undefined prior to the Applicant making available to the public material from the variety that can be used for DNA molecular profiling to establish the genetics of the variety.  Therefore, until the biological deposit of seeds is perfected, the claimed variety is indefinite. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 is drawn to a plant derived from variety Teton comprising an added desired trait, wherein the method comprises introducing at least one mutation that confers the desired trait to at least one cell of lettuce variety Teton.  In [0032] a list of additional desired traits includes “male sterility, disease resistance, pest or insect resistance, herbicide resistance, or the like”.  It is unclear how one could ascertain, for example, disease or pest resistance from a single cell. The list of desired traits are phenotypes of the plant and that could not be determined by a single cell. 

Claims 7 and 20 recite the limitation "plant part thereof" in plant, or plant part thereof, or seed of claim 1.  Claim 1 is drawn to a plant or seed of lettuce variety Teton and does not recited “plant part thereof”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 14 and 15 are indefinite because the paragraph containing the definition of “essentially all of the physiological and morphological characteristics” of the variety Teton. In [0006], states that “as used herein, the transitional phrase “essentially of’ means that the scope of a claim is to be interpreted to encompass the specified material or steps recited in the claim “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.” Also [0006], states that “in another embodiment, the tissue culture is capable of regenerating plants having all or essentially all of the physiological and morphological characteristics of the foregoing lettuce plant and/or of regenerating plants having the same or substantially the same genotype as the foregoing lettuce plant.” It is unclear the metes and bounds of the claim given the claim language and the definition.  


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are directed to seeds and plants of variety Teton, plants and plant parts derived from said variety, and methods that utilize said variety. Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant. The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public. It is noted that Applicant states that a deposit will be made with the National Collections of Industrial, Food and Marine Bacteria (NCIMB) but the deposit has not, yet, been made, and therefore no accession number is available; furthermore, they have not stated if the deposit will be made under the Budapest Treaty or not, therefore, the Examiner does not know if she needs to check for viability testing or not prior to allowing. 
(a) If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, and will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
(b) If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(i) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(ii) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2); 
(iii) | the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; 
(iv) a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and, 
(v) the deposit will be replaced if it should ever become inviable.

	 
Claims 8, 10, 11, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material". Id.  Further, the court held that to adequately describe a claimed genus, a Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
Claim 8 is drawn to a lettuce plant produced by a method of producing a plant derived from lettuce variety Teton comprising an added desired trait, wherein the method comprises introducing at least one mutation in a nucleic acid sequence of lettuce plant, or plant part thereof, or seed wherein the mutation confers the desired trait to at least one cell of lettuce variety Teton. Claims 10 and 11 are drawn to a lettuce plant derived from lettuce variety Teton that comprises the desired trait. Claim 15 is drawn to a lettuce plant produced by backcrossing progeny plants that comprise the desired trait and essentially all of the physiological and morphological characteristics of the lettuce variety Teton. Claim 18 is drawn to a lettuce plant produced by editing the genome of lettuce variety Teton. 
The specification only describes lettuce variety Teton, the morphological characteristic thereof in the specification.  The parental lines of VX 12MB and the breeding history are not described. The specification fails to describe any species of the genus produced by the methods of claim 7, 9, 12 or 14. 
There are an infinite number of mutations that can be induced in a lettuce plant and many ways in which mutations can be introduced.  In prior art, mutagenesis techniques introduce genomic modification in a random and unpredictable fashion, which will certainly not resemble the starting variety either genetically or phenotypically. For example, Cheng et al (2018) teach a method of enhancing growth rate of lettuce by mutating lettuce seeds with nuclear irradiation (entire document). Mou (2011) teach a number of mutations that can generate genetic variations including dwarfing, early flowering, male sterility, chlorophyll deficiencies, herbicide-tolerance, and disease-resistance (entire document). Mou also demonstrate that random mutagenesis, naturally occurring, or induced by chemical (EMS) and physical (Gama ray) mutagens, caused major changes of physiological and morphological characteristics in lettuce (page 2, table 1).  Pan et al (2022) use gene editing to introduction genes and genetic mutations in lettuce plants using CRISPER/Cas9 technology (entire document). Since mutations are random and can be in all positions of the genome, and can have insertions, deletions, and substitutions of any size and structure, the genus of plants produced by mutagenesis, the number of mutations is near infinite. 
These claims are “reach through” claims in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
The Applicants fail to describe a representative number of plants produced by the claimed methods comprising outcrossing Teton or further modifying the genome of Teton. The Applicants only provide plants of lettuce variety Teton with characteristics listed in Tables 1 and 3 of the specification. Plants produced by the claimed methods encompass an undefined number of possible lettuce plants with varying genotypes and phenotypes which have not been described and were not in the possession of the applicant at the time of filing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avila et al. (US 10271501; 30 April 2019).
The claims are broadly drawn to plants produced by breeding methods comprising crossing a plant of Teton with a second, unknow plant one or more times to yield progeny plants of an undefined filial generation or via mutagenesis that have an undefined number of trait modifications.  These product -by-process claims encompass any lettuce plant having any number of genotypic or phenotypic changes as compared to Teton.
Avila et al discloses lettuce cultivar CVX-35, which shares many of the same characteristics as instant Teton including: type, absence of anthocyanin, absence of trichomes, head size class, inflorescence type, blistering and bolter leaf margins. However, the plants differ in at least seed color, margins undulations, glossiness, margin indentations and number of days from first water to seed stalk emergence. Thus CVX-35 has at least one genome modification (mutation) as compared to instant Teton.
Accordingly, Avila et al anticipate the claimed invention.

Conclusion
Claims 1-24 are rejected.
Claims 1-7, 9, 12-14 and 16-24 are deemed to be provisionally free of the prior art, given the failure of the prior art to teach or suggest a lettuce plant having all of the morphological and physiological characteristics of the deposited variety.  It should be noted that this statement is based only on a comparison of the morphological and physiological characteristics of the deposit against the prior art.  This is because Applicant has not provided any information regarding the parental lineage or breeding methodology used to produce the deposited lettuce variety Teton. Without this information, a meaningful comparison of the genetic basis that would distinguish the deposited lettuce variety from the prior art plants cannot be made.  Thus, this statement will remain provisional until the necessary information requested under 37 CFR 1.105 (see below) is received and a complete search of the prior art can be completed.
The closest prior art is Avila et al (cited above), which discloses a plant having many but not all of the traits of instant Teton.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Primary Examiner, Art Unit 1661                                                                                                                                                                                                        

Request for Information under 37 CFR § 1.105


Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

This request is being made for the following reasons:
Applicant is claiming a seed/plant of plant variety ‘Teton’, but the instant specification is silent about what starting materials and methods were used to produce plant variety ‘Teton’.  The requested information is required to make a meaningful and complete search of the prior art.

In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f) Information regarding how uniform and stable the variety’s traits are should be set forth.
g)  Are there any patent applications or patents in which siblings or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the siblings or parents.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.

The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.

7.         This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and the response to this requirement is due at the same time as the response for the Office Action to which it is appended.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.